DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Information Disclosure Statement

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. NPL’s Ryzhkov et al. and Cifelli et al. (paragraph 0003), Bringi and Chandrasekar (paragraph 0004) have not been considered.

	Drawings

The drawings are objected to under 37 CFR 1.83(a) because they fail to show apparatus 100 (e.g., paragraphs 0029-0031) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid 
	
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:

Under prong 1, step 2A, claim 1 recites an abstract idea of “(A) calculating horizontal attenuations for scans from the horizontal reflectivities among the multiple elevation observation data” (mathematical concept, e.g. mathematical expressions 1, 2, paragraph 0052), “(B) calculating vertical attenuations for the scans from the horizontal reflectivities and the differential reflectivities among the multiple elevation observation data” (mathematical concept, e.g. paragraph 0057), obtaining a volume mean of the horizontal attenuations for the scans calculated at the step (B), a volume mean of the vertical attenuations for the scans calculated at the step (C), a volume mean of the specific differential phases, a volume mean of the specific differential phases received at the step (A), a volume mean of the  horizontal reflectivities received at the step (A), and a volume mean of the differential reflectivities received at the step (A)” (mathematical concept, e.g. paragraphs 0060, 0064), “(E) estimating a rainfall intensity from at least one of the volume mean of the horizontal attenuations, the volume mean of the vertical attenuations, the volume mean of the specific differential phases, the volume mean of the specific differential phases, the volume mean of the horizontal reflectivities, and the volume mean of the differential reflectivities” (mathematical concept, e.g. paragraph 0070).
Under prong 2, step 2A, the abstract idea is not integrated into a particular solution of the abstract idea. Furthermore, “receiving specific differential phases, horizontal reflectivities, and differential reflectivities as scan observation data of the multiple elevation observation of the dual-polarization radar observing the very short 
Under step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above, “receiving specific differential phases, horizontal reflectivities, and differential reflectivities as scan observation data of the multiple elevation observation of the dual-polarization radar observing the very short distance according to elevation angles observed” is directed to an insignificant extra-solution activity (see MPEP 2106.05(g)). 
The remaining dependent claims 2-5 do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea.
Claims 2-5 are directed to an abstract idea.

	Note Regarding Prior Art

	Claims 1-5 do not have prior art rejections.
The combination as claimed wherein A rainfall intensity estimation method comprising estimating a rainfall intensity from at least one of the volume mean of the horizontal attenuations, the volume mean of the vertical attenuations, the volume mean of the specific differential phases, the volume mean of the specific differential phases, the volume mean of the horizontal reflectivities, and the volume mean of the differential reflectivities (claim 1) is not disclosed, suggested, or made obvious by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mizutani et al. (JP 2011047744) discloses a method to calculate rainfall rate as (Abstract). Mizutani et al. discloses calculating a precipitation intensity based on a horizontally polarized radar reflection factor (see equation 5, paragraph 0032).
	Mizutani et al. (US 2011/0018757) is the US equivalent of Mizutani et al. (JP 2011047744).
	Moreau et al. (US 2020/0271778) discloses calculating a precipitation rate as a function of reflectivity (paragraph 0025, lines 1-4).
	Lim discloses an integrated rainfall calculation method using X-band dual-polarimetric radar measurement data (Abstract).
	However, none of the references above disclose estimating a rainfall intensity from at least one of the volume mean of the horizontal attenuations, the volume mean of the vertical attenuations, the volume mean of the specific differential phases, the volume mean of the specific differential phases, the volume mean of the horizontal reflectivities, and the volume mean of the differential reflectivities.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        June 3, 2021